DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 09/16/2021 has been entered. Claims 1-6, and 8-17 are pending. Claims 16-17 are new, Claim 7 had been canceled. The previous 112(b) rejection set forth in office action dated 06/21/2021 has been withdrawn. This action is non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al., (US20150194669A1, cited on IDS 10/17/2019) hereinafter Inoue, in view of Jain et al., “Carbon nanowalls deposited by inductively coupled plasma enhanced chemical vapor deposition using aluminum acetylacetonate as precursor” Carbon. Vol. 49, Iss. 15. 23 July 2011, Pg. 4987-4995 hereinafter Jain, newly cited. 
Regarding Claim 1, Inoue teaches a method for preparing a negative electrode active material (Inoue [0060]) comprising:
Preparing a silicon based compound comprising SiOx where x is 1 (Inoue [0017]), falling within the claimed range of 0.5<x<1.3,
Forming a carbon coating layer on the silicon based compound (Inoue [0015]), by a surface treatment using a coupling agent containing Aluminum (Inoue [0032]), where the coupling agent comprises an organic functional group (Inoue [0070]). 
However, Inoue does not explicitly disclose wherein the carbon coating is crystalline or the aluminum compound is an organometallic compound of at least any one selected from the group consisting of aluminum acetylacetonate, aluminum ethoxide, aluminum phenoxide, aluminum acetate, aluminum tributoxide, and a combination thereof. 
In a similar field of endeavor as it pertains to a carbon coating for electrochemical devices (Jain pg. 4987 left column, first paragraph), Jain teaches using a chemical vapor deposition method using an metal-organic (organometallic) as a precursor (Jain pg. 4988 left col., 2nd paragraph) to form a crystalline (Jain pg. 4993 left col., last paragraph) carbon coating layer comprising aluminum (Jain pg. 4988 left col., 2nd paragraph) on a silicon substrate (Jain pg. 4988 right col., first paragraph), 

It would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of preparing a negative electrode active material of Inoue to include a chemical vapor deposition method using an organometallic, such as aluminum acetylacetonate, as a source to form the crystalline carbon coating layer as taught by Jain in order to produce an aluminum doped crystalline carbon coating layer without the need for an additional catalyst, thus reducing cost.    
Regarding Claim 4, Inoue discloses all of the claimed limitations as set forth above. Modified Inoue discloses the chemical vapor deposition method (Jain pg. 4988 left col., 2nd paragraph). 
Jain further teaches wherein the vapor deposition method comprises: sublimating (vaporizing) the aluminum acetylacetonate organometallic compound (Jain pg. 4988 right col., first paragraph) and introducing the vaporized organometallic compound via carrier gas into a chamber in which the silicon substrate is disposed (Jain pg. 4988 right col., first paragraph) wherein an introduction flow rate of the organometallic compound into the chamber via the carrier gas is 28-55 SCCM (Jain pg. 4988 right col., first paragraph), overlapping with the claimed range of 1 to 50 SCCM. It has been held that “when claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05(I)).
Regarding Claim 5, Inoue discloses all of the claimed limitations as set forth above. Modified Inoue discloses the chemical vapor deposition method (Jain pg. 4988 left col., 2nd paragraph). 
Jain further teaches wherein a reaction temperature is in a range of 250 to 665 °C (Jain pg. 4988 right col., first paragraph) overlapping with the claimed range of 300-1000 °C. Jain does not disclose how long the CVD process occurs.
However it would have been obvious to one of ordinary skill in the art to optimize the reaction time based on desired coating thickness, temperature, and flow rate as taught by Jain. See MPEP 2144.05(II).
Regarding Claim 6, Inoue teaches a negative electrode active material (Inoue Abs.) comprising:
a silicon based compound comprising SiOx where x is 1 (Inoue [0017]), falling within the claimed range of 0.5<x<1.3,
a carbon coating layer disposed on the silicon based compound (Inoue [0015]), by a surface treatment using a coupling agent containing Aluminum (Inoue [0032]).
However, Inoue does not explicitly disclose wherein the carbon coating is crystalline or the amount the aluminum compound is present in the crystalline carbon coating layer. 
In a similar field of endeavor as it pertains to a carbon coating for electrochemical devices (Jain pg. 4987 left column, first paragraph), Jain teaches using a CVD method using an metal-organic (organometallic) as a precursor (Jain pg. 4988 left col., 2nd paragraph) to form a crystalline (Jain pg. 4993 left col., last paragraph) carbon coating layer comprising aluminum (Jain pg. 4988 left col., 2nd paragraph) on a silicon substrate (Jain pg. 4988 right col., first paragraph). Jain teaches that this method is able to produce aluminum doped carbon nanowalls at a relatively low substrate temperature without need for additional catalyst (Jain pg. 4994 left col., first paragraph). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of preparing a negative electrode active material of Inoue to include a chemical vapor deposition method using an organometallic as a source to form the crystalline carbon coating layer as taught by Jain in order to produce an aluminum doped crystalline carbon coating layer without the need for an additional catalyst, thus reducing cost.    
Jain further teaches wherein aluminum is present in the crystalline carbon coating layer in an amount of 0.9-3% by weight (Jain pg. 4989 right col., first paragraph) of the crystalline carbon coating prima facie case of obviousness exists” (MPEP 2144.05(I)).
Regarding Claim 10, Inoue discloses all of the claimed limitations as set forth above. Modified Inoue discloses the crystalline carbon coating layer. 
Jain further teaches the D/G ratio of the crystalline carbon coating layer is in a range of 0.75-2.5 (Jain Fig. 13) overlapping with the claimed range of greater than 0 and less than 1. Jain does not disclose the 2D/G ratio. The Examiner notes that the method disclosed by Jain is very similar to the claimed method of forming the crystalline carbon coating layer, having the same precursor aluminum acetylacetonate, formed by chemical vapor deposition at the same temperatures and flow rates (see instant Claims 1, 4-5). As such, the product disclosed by the prior art necessarily has the same properties, see MPEP 2112.01(II). That is, D/G of greater than 0 and less than 1, and 2D/G of greater than 0 and less than 1, as claimed, unless unexpected results arise from features not yet claimed.
Regarding Claim 11, Inoue discloses all of the claimed limitations as set forth above. Inoue does not disclose the thickness of the carbon coating layer. Jain further teaches wherein the coating layer is 300 nm (0.3 µm) thick (Jain pg. 4989 left col., 3rd paragraph), falling within the claimed range of 0.01 to 1 µm.
Regarding Claim 12, Inoue discloses all of the claimed limitations as set forth above. Inoue further discloses wherein the average particle size (D50) of the negative electrode material is preferably 0.1-5µm (Inoue [0050]) overlapping with the claimed range of 0.5 to 10 µm. It has been held that “when claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie
Regarding Claim 13, Inoue discloses all of the claimed limitations as set forth above. Inoue further discloses a negative electrode comprising the negative electrode active material as set forth above (Inoue [0013]). 
Regarding Claim 14, Inoue discloses all of the claimed limitations as set forth above. Inoue further discloses wherein the negative electrode as set forth above further comprises a graphite based particle (Inoue [0091]).
Regarding Claim 15, Inoue discloses all of the claimed limitations as set forth above. Inoue further discloses a secondary battery (Inoue Abs.) comprising the negative electrode as set forth above (Inoue [0091]), 
a positive electrode (Inoue [0115]), 
a separator (Inoue [0115]) disposed between the positive electrode and the negative electrode (Inoue [0120]) 
and an electrolyte (Inoue [0115]).
Regarding Claim 16, Inoue discloses all of the claimed limitations as set forth above. Modified Inoue discloses the chemical vapor deposition (Jain pg. 4988 left col., 2nd paragraph). 
Jain further teaches wherein aluminum is present in the crystalline carbon coating layer in an amount of 0.9-3% by weight (Jain pg. 4989 right col., first paragraph) of the crystalline carbon coating layer, overlapping with the claimed range of 1-5 parts by weight per 100 part of the crystalline carbon coating layer. It has been held that “when claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05(I)).
Regarding Claim 17, Inoue discloses all of the claimed limitations as set forth above. Modified Inoue discloses the aluminum compound introduced via chemical vapor deposition (Jain pg. 4988 left col., 2nd
Jain further teaches wherein aluminum is present in the crystalline carbon coating layer in an amount of 0.9-3% by weight (Jain pg. 4989 right col., first paragraph) of the crystalline carbon coating layer, overlapping with the claimed range of 1-5 parts by weight per 100 part of the crystalline carbon coating layer. It has been held that “when claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05(I)).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al., (US20150194669A1) hereinafter Inoue, in view of Jain et al., “Carbon nanowalls deposited by inductively coupled plasma enhanced chemical vapor deposition using aluminum acetylacetonate as precursor” Carbon. Vol. 49, Iss. 15. 23 July 2011, Pg. 4987-4995 hereinafter Jain as applied to claim 1 above, and further in view of Lee et al., (US20140234535A1 cited on IDS dated 06/21/2021) hereinafter Lee.
Regarding Claims 2-3, Inoue discloses all of the claimed limitations as set forth above. Modified Inoue does not disclose how the silicon based compound is prepared. 
In a similar field of endeavor as it pertains to methods for preparing silicon based carbon coated negative electrode materials (Lee [0012]), Lee teaches a method of forming a silicon based active material by reacting SiOx where x is in the range of 0.5-1.5 (Lee [0039]) falling within the claimed range of 0<x1<2, with metallic powder, said metallic powder comprising elemental (metal) wherein the metal is selected from a group comprising Li (Lee [0039]). Lee teaches that adding this dopant improves the amorphization and Li diffusion rate (Lee [0047]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate method of forming silicon oxide of Modified Inoue to include reacting SiOx (where 0.5<x<1.5) with a suitable metal dopant, such as Li, as taught by Lee in order to improve the amorphization and lithium diffusion rate of the negative electrode active material.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al., (US20150194669A1) hereinafter Inoue, in view of Jain et al., “Carbon nanowalls deposited by inductively coupled plasma enhanced chemical vapor deposition using aluminum acetylacetonate as precursor” Carbon. Vol. 49, Iss. 15. 23 July 2011, Pg. 4987-4995 hereinafter Jain as applied to claim 6 above, and further in view of Kawada, (EP2372816A1, cited with office action dated 06/21/2021).
Regarding Claim 8, Inoue discloses all of the claimed limitations as set forth above. Modified Inoue does not disclose wherein the silicon based compound further comprises a metal silicate.
In a similar field of endeavor as it pertains to carbon coated silicon oxide negative electrode material (Kawada [0015]), Kawada teaches a silicon based electrode compound comprising a SiOx (x=0.5 to 1.6) (Kawada [0019]), which overlaps with the silicon oxide of Inoue above, and a metal silicate such as LixSiOy (1≤x≤4, 2.5≤y≤4) (Kawada [0039]) reading on Li3SiO3. Kawada teaches that the lithium silicate is included in the silicon oxide material since doping with lithium can allow stable lithium within the composite material and can improve cycle durability (Kawada [0040]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the silicon based compound of Inoue to include a metal silicate such as Li3SiO3, as taught by Kawada in order to improve cycle stability.
Regarding Claim 9, Inoue discloses all of the claimed limitations as set forth above. Modified Inoue discloses wherein the silicon based compound further comprises a metal silicate.
Kawada further teaches wherein the amount of silicate is included in an amount of 0.1-20 mass% based on the silicon oxide composite (Kawada [0015]), overlapping with the claimed range of 1 part by weight to 30 parts by weight based on 100 parts by weight of SiOx. Kawada teaches that the lithium silicate dopant is included in an amount to improve cycle durability (Kawada [0016]). It has been held that it is obvious to optimize a result effective variable, such as weight content of metal silicate, as it affects the cycle stability of the silicon oxide electrode material. 

Response to Arguments
Applicant’s arguments, filed 09/16/2021, with respect to the rejections of claim 6 under 35 USC 102 over Kawada (EP2372816A1), and Claim 1 under 35 USC 103 over Kawada in view of Dadheech  (US20170141383A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Inoue (US20150194669A1), in view of Jain et al., “Carbon nanowalls deposited by inductively coupled plasma enhanced chemical vapor deposition using aluminum acetylacetonate as precursor” as set forth above.
Applicant’s arguments regarding the 112(b) rejection on Claim 10 has been considered and is persuasive. The previous 112(b) rejection set forth in office action dated 06/21/2021 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721